Name: Commission Regulation (EEC) No 1777/91 of 21 June 1991 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States (ACP) are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 6 . 91 Official Journal of the European Communities No L 158/67 COMMISSION REGULATION (EEC) No 1777/91 of 21 June 1991 fixing the amounts by which import duties on beef and veal originating in the African , Caribbean and Pacific States (ACP) are to be reduced Regulation (EEC) No 970/90 (  '), as amended by Regula ­ tion (EEC) No 815/91 (4), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT)('), as last amended by Regulation (EEC) No 523/91 (2), and in parti ­ cular Article 3 thereof, Whereas Article 3 of Regulation (EEC) No 715/90 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 3 of Commission HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 3 of amended Regula ­ tion (EEC) No 715/90 shall , in respect of importations during the third quarter of 1991 , be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 30 . 3 . 1990, p. 85. (2) OJ No L 58 , 5 . 3 . 1991 , p. 1 . (  ') OJ No L 99, 19 . 4 . 1990 , p . 8 . (4 OJ No L 83, 3 . 4 . 1991 , p . 6 . AN EX O  BI LA G  AN HA NG  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã Ã  Ã   A N N EX  A N N EX E  AL LE GA TO  BI JL AG E  AN EX O No L 158/68 Co di go N C K N -k od e K N -C od e Ã  Ã  Ã ´Ã ¹ Ã ºÃ  Ã  Ã £Ã  C N co de C od e N C C od ic e N C G N -c od e CÃ ³ di go N C Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k dk r/ 10 0 kg D eu ts ch la nd DM /1 00 kg Ã  Ã »Ã » Ã ¬Ã ´ Ã ± Ã  Ã Ã  /1 00 Ã Ã ³ Ã  Es pa Ã ±a Pt a/ 10 0 kg F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd Fl ./1 00 kg Po rtu ga l Es c/ 10 0 kg U ni te d K in gd om £/ 10 0 kg 0 1 0 2 90 10 01 02 90 31 01 02 90 33 01 02 90 35 01 02 90 37 02 01 10 10 02 01 10 90 02 01 20 21 02 01 20 29 02 01 20 31 02 01 20 39 02 01 20 51 02 01 20 59 02 01 20 90 02 01 30 00 02 02 10 00 02 02 20 10 02 02 20 30 02 02 20 50 02 02 20 90 02 02 30 10 02 02 30 50 02 02 30 90 02 06 10 95 02 06 29 91 02 10 20 10 02 10 20 90 02 10 90 41 02 10 90 90 16 02 50 10 16 02 90 61 5 42 7, 3 5 42 7, 3 5 42 7, 3 5 42 7, 3 5 42 7, 3 10 31 1, 8 10 31 1, 8 10 31 1, 8 10 31 1, 8 8 24 9, 4 8 24 9, 4 12 37 4, 2 12 37 4, 2 15 46 7, 7 17 69 2, 8 8 67 5, 9 8 67 5, 9 6 94 0, 8 10 84 4, 9 13 01 3, 9 10 84 4, 9 10 84 4, 9 14 92 2, 6 17 69 2, 8 14 92 2, 6 15 46 7, 7 17 69 2, 8 17 69 2, 8 17 69 2, 8 17 69 2, 8 17 69 2, 8 1 00 3, 71 1 00 3, 71 10 03 ,71 1 00 3, 71 1 00 3, 71 1 90 7, 04 1 90 7, 04 1 90 7, 04 1 90 7, 04 1 52 5, 63 1 52 5, 63 2 28 8, 45 2 28 8, 45 2 86 0, 56 3 27 2, 07 1 60 4, 51 1 60 4, 51 1 28 3, 61 2 00 5, 64 2 40 6, 76 2 00 5, 64 20 05 ,6 4 2 75 9, 75 3 27 2, 07 2 75 9, 75 2 86 0, 56 3 27 2, 07 3 27 2, 07 3 27 2, 07 3 27 2, 07 3 27 2, 07 26 3, 13 26 3, 13 26 3, 13 26 3, 13 26 3, 13 49 9, 95 49 9, 95 49 9, 95 49 9. 95 39 9. 96 39 9, 96 59 9, 94 59 9, 94 74 9, 93 85 7, 81 42 0, 64 42 0, 64 33 6, 51 52 5, 80 63 0, 96 52 5, 80 52 5. 80 72 3, 50 85 7. 81 72 3, 50 74 9, 93 85 7, 81 85 7, 81 85 7, 81 85 7, 81 85 7, 81 28 18 0, 27 28 18 0, 27 28 18 0, 27 28 18 0, 27 28 18 0, 27 53 54 2, 33 53 54 2, 33 53 54 2, 33 53 54 2, 33 42 83 3, 82 42 83 3, 82 64 25 0, 85 64 25 0, 85 80 31 3, 50 91 86 7, 25 45 04 8, 45 45 04 8, 45 36 03 8, 81 56 31 0, 62 67 57 2, 79 56 31 0, 62 56 31 0, 62 77 48 3, 26 91 86 7, 25 77 48 3, 26 80 31 3, 50 91 86 7, 25 91 86 7, 25 91 86 7, 25 91 86 7, 25 91 86 7, 25 17 33 7, 88 17 33 7, 88 17 33 7, 88 17 33 7, 88 17 33 7, 88 32 94 1, 86 32 94 1, 86 32 94 1, 86 32 94 1, 86 26 35 3, 47 26 35 3, 47 39 53 0, 27 39 53 0, 27 48 37 3, 60 56 00 5, 54 27 78 7, 45 27 78 7, 45 22 22 9, 97 34 73 4, 33 40 75 6, 88 34 73 4, 33 34 73 4, 33 47 17 3, 73 56 00 5, 54 47 17 3, 73 48 37 3, 60 55 66 9, 56 55 66 9, 56 55 66 9, 56 55 66 9, 56 54 65 3, 81 88 2, 51 88 2, 51 88 2, 51 88 2, 51 88 2, 51 1 67 6, 77 1 67 6, 77 1 67 6, 77 1 67 6, 77 1 34 1, 42 1 34 1, 42 2 01 2, 13 20 12 ,1 3 2 51 5, 17 2 87 6, 99 1 41 0, 78 1 41 0, 78 1 12 8, 62 1 76 3, 47 21 16 ,1 6 1 76 3, 47 1 76 3, 47 2 42 6, 53 2 87 6, 99 2 42 6, 53 2 51 5, 17 2 87 6, 99 2 87 6, 99 2 87 6, 99 2 87 6, 99 2 87 6, 99 98 ,2 23 98 ,2 23 98 ,2 23 98 ,2 23 98 ,2 23 18 6, 62 4 18 6, 62 4 18 6, 62 4 18 6, 62 4 14 9, 29 8 14 9, 29 8 22 3, 94 9 22 3, 94 9 27 9, 93 5 32 0, 20 7 15 7, 01 8 15 7, 01 8 12 5, 61 5 19 6, 27 3 23 5, 52 7 19 6, 27 3 19 6, 27 3 27 0, 07 0 32 0, 20 7 27 0, 07 0 27 9, 93 5 32 0, 20 7 32 0, 20 7 32 0, 20 7 32 0, 20 7 32 0, 20 7 19 6 88 2 19 6 88 2 19 6 88 2 19 6 88 2 19 6 88 2 37 4 07 5 37 4 07 5 37 4 07 5 37 4 07 5 29 9 26 0 29 9 26 0 44 8 89 0 44 8 89 0 56 1 11 2 64 1 83 3 31 4 73 2 31 4 73 2 25 1 78 6 39 3 4 1 5 47 2 10 0 39 3 41 5 39 3 41 5 54 1 33 9 64 1 83 3 54 1 33 9 56 1 11 2 64 1 83 3 64 1 83 3 64 1 83 3 64 1 83 3 64 1 83 3 29 6, 49 29 6, 49 29 6, 49 29 6, 49 29 6, 49 56 3, 32 56 3, 32 56 3, 32 56 3, 32 45 0, 66 45 0, 66 67 5, 98 67 5, 98 84 4, 97 96 6, 54 47 3, 96 47 3. 96 37 9, 16 59 2, 44 71 0, 93 59 2, 44 59 2, 44 81 5, 20 96 6, 54 81 5, 20 84 4. 97 96 6, 54 96 6, 54 96 6, 54 96 6, 54 96 6, 54 23 32 4, 30 23 32 4, 30 23 32 4, 30 23 32 4, 30 23 32 4, 30 44 31 6, 02 44 31 6, 02 44 31 6, 02 44 31 6, 02 35 45 2, 78 35 45 2, 78 53 17 9, 26 53 17 9, 26 66 47 4, 04 76 03 6, 86 37 28 5, 79 37 28 5, 79 29 82 8, 67 46 60 7, 28 55 92 8, 78 46 60 7, 28 46 60 7, 28 64 13 1, 50 76 03 6, 86 64 13 1, 50 66 47 4, 04 76 03 6, 86 76 03 6, 86 76 03 6, 86 76 03 6, 86 76 03 6, 86 88 ,9 07 88 ,9 07 88 ,9 07 88 ,9 07 88 ,9 07 16 8, 92 2 16 8, 92 2 16 8, 92 2 16 8, 92 2 13 5, 13 8 13 5, 13 8 20 2, 70 7 20 2, 70 7 25 3, 38 3 28 9, 83 4 14 2, 12 4 14 2, 12 4 11 3, 70 0 17 7, 65 6 21 3, 18 8 17 7, 65 6 17 7, 65 6 24 4, 45 4 28 9, 83 4 24 4, 45 4 25 3, 38 3 28 9, 83 4 28 9, 83 4 28 9, 83 4 28 9, 83 4 28 9, 83 4 Official Journal of the European Communities NB : L os cÃ ³ dig os NC ,i nc lui da s las no tas a pie de pÃ ¡ gin a, se de fin en en el Re gla me nto (C EE ) n ° 26 58 /8 7 mo dif ica do . NB : K N- ko de rn e, he ru nd er he nv isn ing er til fo dn ote r, er fas tsa t id en Ã ¦n dr ed e fo ro rd nin g (E ÃF )n r. 26 58 /8 7. NB ;D ie KN -C od e so wi e die Ve rw eis un ge n un d Fu Ã n ote n sin d du rch die ge Ã ¤n de rte Ve ro rd nu ng (E W G) Nr .2 65 8/ 87 be sti mm t. NB :Ã  Ã ¹Ã º Ã Ã ´ Ã ¹Ã ºÃ ¿ Ã ¯Ã  Ã ·Ã  Ã Ã Ã ½Ã ´ Ã Ã ± Ã Ã ¼ Ã ­Ã ½ Ã ·Ã  Ã ¿Ã ½ Ã ¿Ã ¼ Ã ±Ã  Ã ¿Ã » Ã ¿Ã ³ Ã ¯Ã ±Ã  Ã Ã Ã ¼Ã Ã µÃ  Ã ¹Ã »Ã ± Ã ¼Ã ² Ã ±Ã ½ Ã ¿Ã ¼ Ã ­Ã ½ Ã Ã ½ Ã Ã  Ã ½ Ã Ã Ã ¿Ã  Ã ·Ã ¼ Ã µÃ ¹Ã  Ã Ã µ Ã Ã ½ ,Ã º Ã ±Ã ¸ Ã ¿Ã  Ã ¯Ã ¶Ã ¿ Ã ½Ã  Ã ±Ã ¹ Ã Ã  Ã ¿Ã ½ Ã Ã  Ã ¿Ã Ã ¿Ã Ã ¿Ã ¹Ã · Ã ¼Ã ­ Ã ½Ã ¿ Ã ºÃ ± Ã ½Ã ¿ Ã ½Ã ¹Ã  Ã ¼Ã  (Ã  Ã Ã  )Ã ± Ã Ã ¹Ã ¸ .2 65 8/ 87 . N o :T he CN co de s an d the fo otn ote s are de fin ed in am en de d Re gu lat ion (E EC )N o 26 58 /8 7. NB :L es co de s NC ain si qu e les ren vo is en ba s de pa ge so nt dÃ © fin is au rÃ ¨g lem en t( CE E) n0 26 58 /8 7 mo dif iÃ ©. NB :I co dic i NC e ir ela tiv i ric hia mi in ca lce so no de fin iti da l reg ola me nto (C EE )n .2 65 8/ 87 mo dif ica to . NB :G N- co de s en vo etn ote n :z ie de ge wi jzi gd e Ve ro rd en ing (E EG )n r. 26 58 /8 7. 22. 6. 91 NB :O s co dig os NC ,i nc lui nd o as rem iss Ã µe s em pÃ © -d e-p Ã ¡g ina sÃ £o de fin ido s no Re gu lam en to (C EE )n ? 26 58 /8 7 alt era do .